UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6242


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HARLANDO OMAR CARR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:96-cr-00020-H-1)


Submitted:   April 2, 2012                 Decided:   April 11, 2012


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew Gridley Pruden, TIN, FULTON, WALKER & OWEN, PLLC,
Charlotte, North Carolina, for Appellant.    Jennifer P. May-
Parker,   Assistant  United States Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harlando Omar Carr appeals the district court’s order

denying    his    motion     for    a   sentence    reduction        under   18   U.S.C.

§ 3582(c)(2) (2006).             We have reviewed the record and find no

reversible error.          Accordingly, we affirm the district court’s

order.     See United States v. Legree, 205 F.3d 724, 728-29 (4th

Cir.     2000);     United       States    v.    Carr,     No.   5:96-cr-00020-H-1

(E.D.N.C. Jan. 26, 2012).               We deny the motion for appointment of

counsel.     We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented     in    the    materials

before    the     court   and      argument     would    not   aid    the    decisional

process.

                                                                               AFFIRMED




                                            2